Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Wilson on 1/6/2022.

The application has been amended as follows: 
Delete claim and replace as follows:
--1. 	A primary structure of a strut for bearing an aircraft power plant comprising:
a front part to be joined to an aircraft power plant and a rear part to be joined to a structure of the aircraft;
the front part having a box shape including an upper longitudinal member, a lower longitudinal member, and lateral panels;
the primary structure including a main rib located at an interface between the front part and the rear part; 

wherein the rear part is formed from a set of connecting rods, each connecting rod including a first end and a second end, the first end of each connecting rod being joined to the front part of the primary structure and the second end of each connecting rod being joined to a separate interface for fastening to the structure of the aircraft; and 
wherein there are four connecting rods, an intersection of the main rib with the front part of the primary structure forming a quadrilateral including four corners, one connecting rod being joined to the front part substantially at each of the corners.--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to show alone or in combination the features of a primary structure of a strut as claimed comprising a front part as claimed, a main rib as claimed wherein the main rib extends vertically beyond a portion of the front part as claimed and wherein the rear part is formed from a set of four connecting rods arranged and attached as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/            Primary Examiner, Art Unit 3644